Title: From Benjamin Franklin to John Adams, 19 January 1783
From: Franklin, Benjamin
To: Adams, John


Sir,Passy, Jany. 19. 1783
Late last Night I received a Note from M. de Vergennes, acquainting me that it is very essential he should have a Conference with us, and requesting I would inform my Colleagues. He desires that we may be with him before Ten on Monday Morning. If it will suit you to call here, we may go together in my Carriage. With great Regard, I have the honour to be, Sir, Your most obedient & most humble Servant
B Franklin
We should be on the Road by 8.—His Excelly. J. Adams Esqr
